 


109 HR 1121 IH: To repeal section 754 of the Tariff Act of 1930.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1121 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Ramstad (for himself and Mr. Shaw) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal section 754 of the Tariff Act of 1930. 
 
 
1.Repeal of continued dumping and subsidy offset
(a)RepealSection 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), and the item relating to section 754 in the table of contents for title VII of that Act, are repealed.
(b)Existing accountsAll amounts remaining, upon the enactment of this Act, in any special account established under section 754(e)(1) of the Tariff Act of 1930 (as in effect on the day before the date of the enactment of this Act) shall be deposited in the general fund of the Treasury. 
 
